Citation Nr: 0030514	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 531	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of a 20 percent rating for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1987 
to September 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision by the RO which reduced the rating for a service-
connected low back disability from 20 percent to 10 percent.  
The veteran appeals for restoration of the 20 percent rating 
for the low back disorder.


FINDINGS OF FACT

1.  Effective from September 1989, the veteran was assigned a 
20 percent rating for a service-connected low back disorder, 
and the RO reduced the rating to 10 percent, effective in 
July 1999.

2.  Since the time of the 20 percent rating for the low back 
disorder, sustained improvement in the condition has not been 
demonstrated.


CONCLUSION OF LAW

Restoration of a 20 percent rating for the veteran's service-
connected low back disorder is warranted inasmuch as a 
reduction of the rating was improper.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.344, § 4.71, Code 
5295 (2000).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from September 1987 
to September 1989.  His service medical records show he was 
treated for low back pain.  In 1989, it was determined he was 
not fit for duty due to chronic mechanical low pain.

In September 1989, the veteran filed a claim of service 
connection for a chronic low back disorder.  

In connection with his claim, he underwent a VA examination 
in December 1989.  During the examination, he complained of 
having low back pain which was worst in the morning when he 
first woke up.  He stated his pain was relieved as he 
stretched and went to work.  He denied any radiation of his 
pain into the legs.  He also denied having numbness and 
tingling of the lower extremity.  He stated that he was 
unable to run.  Examination of the lumbar spine revealed 
excess lordosis without tenderness over the spinous 
processes.  However, he had mild spasm of the paraspinal 
muscle.  Range of motion studies of the lumbar spine revealed 
flexion to 90 degrees, extension to -20 degrees, side bending 
to 45 degrees, left rotation to 75 degrees and right rotation 
to 45 degrees.  The examiner stated the veteran had full 
extension without restrictions. 

The RO, in March 1990, granted service connection for 
lumbosacral strain/sprain and assigned a noncompensable 
rating, effective from September 1989.

In January 1998, the veteran's representative filed a claim 
of clear and unmistakable error with respect to the March 
1990 RO rating decision which assigned a noncompensable 
rating for a low back disorder.  The representative stated 
that the veteran was entitled to a 20 percent rating based on 
the findings of the December 1989 VA examination.

The RO, in February 1998, confirmed the March 1990 rating 
decision, which assigned a noncompensable rating for a back 
disorder.  Later in February 1998, the RO determined that the 
rating decisions in March 1990 and February 1998 were clearly 
and unmistakably in error for not granting a compensable 
rating for the veteran's service-connected low back disorder.  
At that time, the RO assigned a 20 percent rating for the 
veteran's low back disorder, effective from September 1989, 
the day following separation from service.

Following the February 1998 RO decision assigning a 20 
percent rating for the service-connected low back disorder, 
the veteran underwent a VA examination.  During the February 
1998 VA examination, the veteran stated that prolonged 
sitting or standing caused back pain.  He stated he was not 
currently working, but that he had worked in a funeral home 
for four to five years.  He stated that when he was working 
he would miss time due to chronic muscle spasm, pain and 
stiffness of the low back.  He claimed that due to his back 
disorder he could not jog, climb, lift weights or ride a 
bicycle.  He indicated that his function had been decreased 
because of severe muscle cramps and pain.  Physical 
examination of the back revealed no skin discoloration or 
swelling.  There was no tenderness or swelling of muscle.  He 
was able to flex and hyperextend.  He was also able to 
perform bilateral flexion and bilateral rotation.  Straight 
leg testing was positive at 85 degrees on the left.  Straight 
leg raising was negative on the right.  He had no muscle 
spasm and he did not have any pain on range of motion.  
However, he did have limitation of movement because of pain.  
He had no posture abnormalities.  The muscles of the back 
were normal.  He complained of some periodic numbness of his 
thigh.  His range of motion was determined to be within 
normal limits.  The diagnoses were minimal degenerative joint 
disease of the lumbar spine, and minimal left convex 
rotoscoliosis of the lumbar spine.

In an April 1998 rating decision, the RO proposed to reduced 
the veteran's rating for a low back disorder from 20 percent 
to 10 percent based on the February 1998 VA examination.  The 
veteran was given notice of the proposed action that same 
month.  The veteran did not respond to the RO's proposed 
action.  

In April 1999, the RO effectuated the proposed reduction of 
the veteran's rating for a low back disorder.  The RO reduced 
the veteran's rating from 20 percent to 10 percent, effective 
in July 1999.  In reducing the veteran's rating, the RO 
stated that ordinarily ratings, which were in effect for more 
than 5 years were not subject to reduction unless sustained 
improvement had been shown.  The RO went on to state that 
what this meant was that a veteran would not be reduced on 
the basis of a single examination.  However, the RO stated 
that the veteran case did not fall under the above rule since 
his benefits were first awarded in 1998 on the basis of clear 
and unmistakable error in prior determinations.  The RO noted 
that the decision ordered an immediate examination to 
determine whether the severity shown in the past and the 
basis for the assignment of a 20 percent rating had 
continued.

The veteran's representative submitted a notice of 
disagreement pertaining the reduction of the veteran's rating 
for the service-connected back disorder from 20 percent to 10 
percent.

In July 1999, the veteran's representative referenced the 
February 1998 VA examination for the purpose of showing the 
veteran had problems with his back.  The representative 
pointed out that the examination showed that the veteran had 
pain on motion and some periodic numbness in this thigh.  He 
stated that the examination was inconsistent as it pertained 
to certain physical findings.

The veteran's representative, in an October 2000 statement, 
argued that the RO erred in not applying 38 C.F.R. § 3.344.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. 106-
475, 114 Stat. 2096 (2000), including new 38 U.S.C.A. § 
5103A.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

From September 1989 to June 1999, the veteran's service-
connected low back condition was rated 20 percent disabled 
under the provisions of 38 C.F.R. § 4.71, Code 5295, 
lumbosacral strain.  Effective in July 1999, the veteran's 
rating was reduced to 10 percent.  Code 5295 provides a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.

By regulation, a reduction in an assigned disability 
evaluation is permissible where it can be demonstrated, 
through the issuance by the RO of a proposal setting forth 
all material facts and reasons for a reduction, that such an 
action is warranted.  See 38 C.F.R. § 3.105(e).  In reducing 
the rating, the RO complied with the procedures of 38 C.F.R. 
§ 3.105(e).  As summarized in Brown v. Brown,  5 
Vet.App. 413, 419 (1993), another regulation, 38 C.F.R. 
§ 3.344, provides that, for disability ratings which have 
been in effect at the same level for 5 years or more, the 
following requirements must be met in reducing ratings: 

(1) there must be a review of "the 
entire record of examinations and the 
medical-industrial history. . . to 
ascertain whether the recent examination 
is complete"; (2) "[e]xaminations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of 
reduction"; (3) "[r]atings on account 
of diseases subject to temporary and 
episodic improvement . . .will not be 
reduced on any one examination, except in 
those instance where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and (4) "[al]though 
material improvement in the physical or 
mental condition is clearly reflected, 
the rating agency will [consider] whether 
the evidence makes it reasonably certain 
that the improvement will be maintained 
under the ordinary conditions of life".  

A review of the record reveals that the veteran's service-
connected low back disorder has been rated as 20 percent 
disabling from 1989 to 1999.  Thus, the provisions of 
38 C.F.R. § 3.344 are for application.  Brown, supra.  The 
Board notes that the RO determined that 38 C.F.R. § 3.344 was 
not for application since the actual award for a 20 percent 
rating covering the time period from 1989 to 1999 was not 
made until February 1998.  The RO's rationale for not 
applying 38 C.F.R. § 3.344 in the veteran's case has 
expressly been rejected by the Court in Brown.  The Court 
noted that the effective date of a rating is the beginning 
date of that rating for purposes of measuring the five-year 
rating period under 38 C.F.R. § 3.344.  In the instant case, 
the beginning date for the 20 percent rating was September 
1989.  The 20 percent rating was discontinued until July 
1999.  Since the 20 percent rating has been in effect for 
nearly 10 years, any reduction of the rating must follow the 
guidelines outlined in 38 C.F.R. § 3.344.

The RO, in an April 1999 rating decision, reduced the 
veteran's rating for the low back disorder from 20 percent to 
10 percent, based on the findings of a February 1998 VA 
examination.  In spite of some minor inconsistent statements 
on the examination report, the Board finds that this 
examination was complete as the examination which awarded the 
veteran a 20 percent disability rating for a low back 
disorder.  

The Board finds that the determination of the instant case 
turns on whether the evidence is sufficient to demonstrate 
that the veteran's low back disorder has undergone sustained 
improvement and whether the improvement will be maintained 
under ordinary conditions of life.

The 20 percent rating for the low back disorder was based on 
the findings of a December 1989 VA examination.  Such 
examination showed that the veteran had back pain, mild 
muscle spasms, and was slightly limited in his ability to 
flex the back.  He denied having any radiating pain, 
numbness, and tingling into the lower extremity.  He had no 
tenderness over the spinous process and his range of motion 
studies showed normal side bending and rotation.

The February 1998 VA examination, used by the RO to support a 
reduction in the veteran's rating, showed the veteran 
continued to complain of back pain.  He also complained of 
his back being stiff.  Although the examiner stated the 
veteran's range of motion of the lumbar spine was within 
normal limits, it was noted that the veteran did have some 
limitation of motion due to pain.  The examination also 
showed the veteran had no swelling or tenderness of the 
muscle, his straight leg raising was negative on the right, 
he had no postural abnormalities, and his muscles were 
normal.

Although the February 1998 VA examination appears to show 
that the veteran's condition has improved, there is 
insufficient evidence to show that the veteran's improvement 
will be maintained under the ordinary conditions of life.  In 
this regard, the veteran stated his activities were limited 
due to back pain, he also stated he had decreased function 
due to muscle cramps and pain of the back.  He related he 
would miss work (when he was working) due to muscle spasm, 
pain, and stiffness of the back.

The Board notes that the RO determined that there was an 
improvement in the veteran's condition solely on the basis of 
the February 1998 examination findings.  Such is not adequate 
to demonstrate sustained improvement which is reasonably 
certain to be maintained under the ordinary conditions of 
life.  The findings on the February 1998 examination could 
simply represent temporary or episodic improvement.  Given 
such, the Board finds that the 20 percent rating for the low 
back condition has been improperly reduced to 10 percent, and 
restoration of the prior 20 percent rating is warranted.  The 
benefit-of-the-doubt rule has been considered in reaching 
this decision.  38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 20 percent rating for a low back disorder is 
granted.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 8 -


